DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on August 22, 2022 no cancelled claims.  Claims 2, 5-9,12-16, and 19-21 were amended and no new claims were added.  Thus, the currently pending claims addressed below are claims 2-21.

Claim Interpretation
The examiner is interpreting these terms found in the claims terms as follows:
Content item(s): Content items are units of content (e.g., individual files or a set of files) that are presented in resources (e.g., web pages). A content item can include an active link that initiates a request for another resource in response to interaction with the content item. An advertisement is an example of a content item that advertisers can target for presentation with particular resources, such as web pages and search results pages (Paragraph 2 of the applicant’s specification).
Customizable content item: (e.g. a content item template or configurable content item) that can be populated with content referenced by feed data entries to create many different customized content items for many different groups of users. A single customizable content item can be populated with content from any number of different feed data entries and the feed data entries that are selected for populating the customizable content item can be selected based on criteria specified by the content sponsor 108 and/or historical performance of customizable content items that were populated with the content. (Paragraphs 35 through 39 of the applicant’s specification) 
Feed data: Feed data is a set of content that is available to be inserted into a customizable content item (Paragraph 36 of the applicant’s specification).
Over time: The applicant’s specification provides no direction with regard to “receiving” “over time”.  However, “over time” is used in paragraph 91 of the applicant’s specification with regard to feed data changing over time. In this case it appears to merely mean that as time goes by it is possible that the feed data may change.  As such, the examiner is interpreting the term as merely indicating that the invention receives requests in an ongoing basis and thus only limits the claim to receiving data at least twice.  Since the claim already requires requests from different computing devices the addition of “over time” to the claim language does not further limit the claim in any way.

Double Patenting
The terminal disclaimer filed on August 22, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 11,210,701 has been reviewed and is accepted.  The terminal disclaimer has been recorded. As such the terminal disclaimer filed on August 22, 2022 has overcome the nonstatutory double patenting rejection of claims 2-21 over US Patent 11,210,701.  Thus, the rejection is hereby withdrawn.

Claim Rejections - 35 USC § 112
The amendment filed on August 22, 2022 has overcome the rejection of claims 2-21 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant) by amending the term “content item” to “configurable content item”.  Thus, the rejection is hereby withdrawn. 
The amendment filed on August 22, 2022 has overcome the rejection of claims 8 and 15 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant) by removing the phrase “a network associated with the request” from the claims. Thus, the rejection is hereby withdrawn.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 2-21 are directed to a method, system and computer program product which would be classified under one of the listed statutory classifications (i.e., 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter “PEG”) “PEG” Step 1=Yes).  
However, claims 2-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) the following abstract idea: 
receiving different requests for content from different users over time; and 
responding to given requests among the different requests with a same content item that is populated with different elements determined based on a context of the request, including, for each request: 
determining a geographic location of the user; 
determining a device type of the user; 
determining that the same configurable content item is designated for distribution to users in the geographic location of the user; 
identifying at least one content placeholder in the same configurable content item, the content placeholder corresponding to a portion of the configurable content item configured to receive an element that is identified after the request is received;
determine that multiple different rules are satisfied by the context of the request; 
selecting, from among the multiple different rules that are satisfied by the context of the request and specify different content available to populate placeholders in the same content item based on the context of the request, a particular rule that is more specific than a second rule among the multiple different rules; 
obtaining, from among multiple different feed elements, a particular feed element specified by the particular rule; 
inserting the particular feed element obtained from among the multiple different feed elements into the same configurable content item at the portion of the same content item configured to receive the element that is identified after the request is received; and 
providing, in response to the request, the same content item with the inserted particular element to the user. 
The limitations as detailed above, as drafted, falls within the “Certain Method of Organizing Human Activity” grouping of abstract ideas namely advertising marketing and sales related activities or behaviors because they merely gather data, analyze the data, dertermine results based on the analysis, generate tailored content based on the results, and transmit the tailored content. Accordingly, the claim recites an abstract idea (i.e. “PEG” Revised Step 2A Prong One=Yes).
This judicial exception is not integrated into a practical application because the claim only recites the additional elements of one or more computing devices comprising one or more processors and one or more memory storing computer usable instructions, and a user computing device comprising a mobile device or a desktop device. The additional technical elements above are recited at a high-level of generality (i.e. as a generic processor performing a generic computer function of processing, communicating and displaying) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional technical elements above do not integrate the abstract idea/judicial exception into a practical application because it does not impose any meaningful limits on practicing the abstract idea. More specifically, the additional elements fail to include (1) improvements to the functioning of a computer or to any other technology or technical field (see MPEP 2106.05(a)), (2) applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition (see Vanda memo), (3) applying the judicial exception with, or by use of, a particular machine (see MPEP 2106.05(b)), (4) effecting a transformation or reduction of a particular article to a different state or thing (see MPEP 2106.05(c)), or (5) applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (see MPEP 2106.05(e) and Vanda memo).
Rather, the limitations merely add the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)), or generally link the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)).
Thus, the claim is “directed to” an abstract idea (i.e. “PEG” Revised Step 2A Prong Two=Yes)
When considering Step 2B of the Alice/Mayo test, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not amount to significantly more than the abstract idea. 
More specifically, as discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using one or more computing devices comprising one or more processors and one or more memory storing computer usable instructions, and a user computing device comprising a mobile device or a desktop device to perform the claimed functions amounts to no more than mere instructions to apply the exception using a generic computer component.
 “Generic computer implementation” is insufficient to transform a patent-ineligible abstract idea into a patent-eligible invention (See Affinity Labs, _F.3d_, 120 U.S.P.Q.2d 1201 (Fed. Cir. 2016), citing Alice, 134 S. Ct. at 2352, 2357) and more generally, “simply appending conventional steps specified at a high level of generality” to an abstract idea does not make that idea patentable (See Affinity Labs, _F.3d_, 120 U.S.P.Q.2d 1201 (Fed. Cir. 2016), citing Mayo, 132 S. Ct. at 1300). Moreover, “the use of generic computer elements like a microprocessor or user interface do not alone transform an otherwise abstract idea into patent-eligible subject matter (See FairWarning, 120 U.S.P.Q.2d. 1293, citing DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1256 (Fed. Cir. 2014)). As such, the additional elements of the claim do not add a meaningful limitation to the abstract idea because they would be generic computer functions in any computer implementation.  Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of the computer or improves any other technology. Their collective functions merely provide generic computer implementation. 
The Examiner notes simply implementing an abstract concept on a computer, without meaningful limitations to that concept, does not transform a patent-ineligible claim into a patent-eligible one (See Accenture, 728 F.3d 1336, 108 U.S.P.Q.2d 1173 (Fed. Cir. 2013), citing Bancorp, 687 F.3d at 1280), limiting the application of an abstract idea to one field of use does not necessarily guard against preempting all uses of the abstract idea (See Accenture, 728 F.3d 1336, 108 U.S.P.Q.2d 1173 (Fed. Cir. 2013), citing Bilski, 130 S. Ct. at 3231), and further the prohibition against patenting an abstract principle “cannot be circumvented by attempting to limit the use of the [principle] to a particular technological environment” (See Accenture, 728 F.3d 1336, 108 U.S.P.Q.2d 1173 (Fed. Cir. 2013), citing Flook, 437 U.S. at 584), and finally merely limiting the field of use of the abstract idea to a particular existing technological environment does not render the claims any less abstract (See Affinity Labs, _F.3d_, 120 U.S.P.Q.2d 1201 (Fed. Cir. 2016), citing Alice, 134 S. Ct. at 2358; Mayo, 132 S. Ct. at 1294; Bilski v. Kappos, 561 U.S. 593, 612 (2010); Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat’l Ass’n, 776 F.3d 1343, 1348 (Fed. Cir. 2014); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014). 
Applicant herein only requires a general purpose computer (as evidenced from figure 6 and paragraphs 144-146 and 158 of the applicant’s specification); therefore, there does not appear to be any alteration or modification to the generic activities indicated, and they are also therefore recognized as insignificant activity with respect to eligibility. Finally, the following limitations, if removed from the abstract idea are considered insignificant extra solution activity as they are directed to merely receiving, storing and/or transmitting data: 
receiving different requests for content from different users over time; and
providing, in response to the request, the same configurable content item with the inserted particular element to the user.  
Thus, taken individually and in combination, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea) (i.e. “PEG” Step 2B=No).
The dependent claims 3-8; 10-15 and 17-21 appear to merely further limit the abstract idea by further limiting the type of feed data, the storage of the feed data, and the way in which a feed element is obtained which is considered part of the abstract idea (Claims 3-4, 10-11, and 17-18); adding additional steps related to receiving external condition data, analyzing the data to determine a result that is used to generate tailored content which is considered part of the abstract idea (Claims 5, 12, and 19); further limiting the type of elements that are inserted into the tailored content to include a countdown element, the calculation of a countdown time which would be considered part of the abstract idea (Claims 6-7, 13-14 and 21); and further limiting context of the request which is considered part of the abstract idea (Claims 8 and 15), and therefore only further limit the abstract idea (i.e. “PEG” Revised Step 2A Prong One=Yes), does/do not include any new additional elements that are sufficient to amount to significantly more than the judicial exception, and as such are “directed to” said abstract idea (i.e. “PEG” Step 2A Prong Two=Yes); and do not add significantly more than the idea (i.e. “PEG” Step 2B=No)..  
Thus, based on the detailed analysis above, claims 2-21 are not patent eligible.

	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5, 8-12, and 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kothari et al. (8,725,559) in view of Gupta et al. (2007/0264987).

Claims 2, 9 and 16:  A computer-implemented method to modify configurable content items for distribution, a system, and a non-transitory computer readable medium comprising: 
by one or more computing devices with one or more processors and one or more memory (Column 4, lines 24-33): 
receiving different requests for content from different user computing devices over time (Col 4, line 56 – Col 5, line 4: receiving requests (plural); Col 6, lines 49-63: users (plural) are identified based on the IP address of the user’s computer system); and 
responding to given requests among the different requests with a same content item that is populated with different elements determined based on a context of the request (Col 6, lines 5-31: the advertisement components (feed) data store stores advertisement components (feeds) from third parties as well as stock content advertisement components; the advertisement attributes data store categorizes the advertisement components (feeds) based on attributes of the advertisement components; and then a customized advertisement is generated using a predefined customizable content item (content item template) and selected advertisement components based on relevance to a user’s preferences), including, for each request: 
determining a geographic location of the user computing device; 
Kothari discloses determining user preferences that include demographic information Col 6, line 49 through Col 7, line 4 and determining and a user IP address in at least Col 5, lines 22-60; Col 6, lines 49-63; and Col 7, line 53-Col 8, line 37. 
Kothari does not specifically that the demographics include a geographic location of the computing device or that the IP address is used to determine a geographic location of the user computing device.
However, the analogous art of Gupta discloses that it is well known for user entered information to include the location of the user computing device and/or using an IP address to determine the location of the user computing device in at least paragraphs 34, and 46-47.  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to use the location information of Gupta in the variables of Kothari. 
The rational for doing so is that it merely requires combining prior art elements according to known methods to yield predictable results.  It can be seen that each element claimed is taught by either Kothari and Gupta. Gathering user location data by receiving user input or determining the user location using the IP address as taught by Gupta would not change nor affect the normal functions of Kothari. Since the functionalities of the elements in the Kothari and Gupta reference do not interfere with one another the results of the combination would be predictable and allow for the selection of advertisement components based on the additional demographic of location.
determining whether the user computing device is a mobile device or a desktop device; 
Kothari discloses determining, from the request for content, a specific user device submitted with the request in at least Col 6, lines 49-63 and Col 11, lines 35-57 when he discloses identifying the user based on an IP Address and/or login identifier.
Kothari does not specifically state determining whether the user computing device is a mobile device or a desktop device.  
However, the analogous art of Gupta discloses that it is well known to determine the device type, including whether the device type is a mobile device or a desktop device from the request for content in at least paragraphs 65-70 and 78.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have added the determination of whether the user computing device is a mobile device or a desktop device of Gupta to the invention of Kothari.  
The rationale for doing so is that it merely requires the use of known techniques to improve similar devices, methods and/or products in the same way as supported by the following fact pattern: Kothari discloses the “base” method of performing computing device identification; Gupta discloses a “comparable” method with respect to device identification that offers an improvement in which not only the device is identified but also allows for the type of the device to be identified based on the IP address; One or ordinary skill in the art would have recognized the adaptation of the using an IP address to determine if the device is a mobile device or personal computer of Gupta to the base use of an IP address of Kothari for the predict result of having a better understanding of type of device being used in order to make advertisement sizing decisions.
determining that the same configurable content item is designated for distribution to user computing devices in the geographic location of the user computing device (Kothari: Col 2, lines 33-44 – customizable content items that allow a same content item to be modified by selecting different advertisement components based on attributes of a user; Col 6, lines 5-31 – advertising components each have attribute information, and customized advertisements are generated from the same customizable content item based on these attributes such as advertisement size and the user’s attributes; Col 7, lines 5-22 – describes how user preferences such as the size of the advertisement are used to select advertising components; Col 7, line 53-Col 8, line 67 – describes how user attributes and advertisement component attributes are used to generate a customizable advertisement including the use of the landing page of the advertisement; and Col 11, line 58-Col 12, line 9 describes how user attributes and advertisement component attributes are used to generate a customizable advertisement; Gupta: Paragraphs 70-73 and 78 – describes that different landing pages and different advertisements are selected based on the capabilities of the user’s device and it being a mobile device or personal computer); 
identifying at least one content placeholder in the same configurable content item, the content placeholder corresponding to a portion of the same configurable content item configured to receive an element that is identified after the request is received (Kothari: Col 6, lines 26-31 – predefined customizable content items (content item templates) are used to generate a customized advertisement using advertisement components that are relevant to a user’s preferences; Col 7, line 53-Col 8, line 37 – advertisement content items (variables) for a customizable advertisement selected based on user preferences such as type of ad the user prefers such as video-based ads, color preferences of the user, whether the user likes music which can only be identified after the request is received; Col 9, line 29-Col 10, line 6 – user preferences are dynamic and change over time so the stored user preferences must be modified over time; user preferences can be inferred based on previous interactions with ads such as using click throughs to determine color preferences, ad type, ad format; and Col 12, line 31-Col 13, line 2 – advertisement content items (variables) for a customizable advertisement are selected based on user preferences such as content type such a video-based content, preferred color, likes to travel); 
determining that multiple different rules are satisfied by the context of the request (Kothari: Col 20, lines 40-48 and Col 8, lines: establishing rules based on the user preference attributes (eg. rule 1: color = blue, ad type = video; interest = music; rule 2: color = blue; interest = music); Col 7, lines 5-67: advertisements chosen and or created based on how well they match the rules regarding user preference attributes, based on a level of matching or relatedness based on thresholds; advertising content is created that match as many of the user preference rules as possible);
selecting, from among the multiple different rules that are satisfied by the context of the request and specify different content available to populate placeholders in the same configurable content item based on the context of the request, a particular rule that is more specific than a second rule among the multiple different rules (Kothari: Col 7, lines 5-67: advertisements chosen and or created based on how well they match the rules regarding user preference attributes, based on a level of matching or relatedness based on thresholds; advertising content is created that match as many  of the user preference rules as possible; the examiner considers the rule that matches the most preferences to be the most specific rule); Col 8, lines 1-28: rules for different levels of matching for content items each having a different level of matching); 
obtaining, from among multiple different feed elements, a particular feed element specified by the particular rule (Kothari: Col 6, lines 5-31: the advertisement components (feed) data store stores advertisement components (feeds) from third parties as well as stock content advertisement components; the advertisement attributes data store  categorizes the advertisement components (feeds) based on attributes of the advertisement components; and then a customized advertisement is generated using a predefined customizable content item (content item template) and selecting advertisement components based on relevance to a user’s preferences;  Col 7, line 53-Col 8, line 37 – describes how user preferences control advertisement component selection; and Col 12, line 31-Col 13, line 2 - describes how user preferences control advertisement component selection); 
inserting the particular feed element obtained from among the multiple different feed elements into the same configurable content item at the portion of the same configurable content item configured to receive the element that is identified after the request is received (Kothari: Col 7, line 53-Col 8, line 37 – describe how a new customized advertisement is created using a customizable content item (content item template) and the selection of components based on categorized attributes such as selecting a particular video-based advertisement featuring a blue portable electronic music  player or an advertisement with a component which is a portable electronic music player and a component which is a blue background is generated; Additionally the customized advertisement that is generated for the content item template could include “Like Music? Why not purchase this with your Visa card today?”.  As such, it is clear that at least the blue background is selected which may be stock, the portable electronic music player which since it is purchasable must be from a third party that sells such items; and a suggestion to use a “Visa card” which is an additional third party payment provider.); and 
providing, in response to the request, the same content item with the inserted particular element to the user computing device (Kothari: Col 7, line 53-Col 8, line 37 – after generation of the customized advertisement, the customized advertisement is provided because there is then a reference to the user clicking on the advertisement; Col 9, line 29-Col 10, line 6 – the advertisement is displayed to a user).

Claims 3, 10, and 17: Kothari and Gupta disclose the method of claim 2, the system of claim 9, and the non-transitory computer readable medium of claim 16, 
wherein feed data that contains the multiple different feed elements is stored in a data structure that includes plural entries (Kothari: Col 3, line 65 – Col 4, line 23 -the data store can include several separate data tables, databases, or other data storage mechanisms and media for storing data relating to a particular aspect; Col 5, lines 9-14: advertisement request module may select existing advertisements from advertisement components data store)  and 
wherein each entry includes one or more criteria for evaluation as against the context of the request or one or more user device attributes (Kothari: Col 6, lines 5-25: advertisement components data store may include images, video content, text, animated content such as flash and/or other advertisement content; additional criterion can be found in the advertisement attributes data store stores attribute information associated with the various advertising components in advertisement components data store; Col 11, lines 35-49: additional criterion can be found in the user information data store), and 
wherein obtaining a particular feed element comprises selecting an entry based on a matching of the one or more criteria to the context of the request (Kothari: Col 8, lines 1-16: video selected over static image).

Claims 4, 11, and 18: Kothari and Gupta disclose the method of claim 3, the system of claim 10, and the non-transitory computer readable medium of claim 17, wherein an entry in the data structure includes a criterion that is specified by an external condition. (Kothari - Col 5, lines 32-51, Col 6, lines 49-63, and Col 11, lines 35-49: criterions that are specified by an external condition include user preferred advertisement attributes obtained by tracking and analyzing the advertisements in which a user has selected or otherwise accessed a navigational element of the advertisement, such as by clicking on the advertisement in a web browser; preferred content attributes based on obtaining and analyzing user browsing, and/or purchasing history; Col 7, lines 23-41: criterion includes a conditional thresholds provided by the external advertisers)

Claims 5, 12, and 19: Kothari and Gupta disclose the method of claim 4, the system of claim 11, and the non-transitory computer readable medium of claim 18, further comprising 
retrieving information for the external condition (Kothari - Col 5, lines 32-51, Col 6, lines 49-63, and Col 11, lines 35-49: tracking and analyzing the advertisements in which a user has selected or otherwise accessed a navigational element of the advertisement, such as by clicking on the advertisement in a web browser; and analyzing user browsing, and/or purchasing history; Col 10, lines 62-67: updating user preference information in the user information data store based on tracked and monitored activities; Col 7, lines 23-41: retrieving threshold and using the threshold to determine a match) and 
comparing the information to the context of the request (Kothari - Col 7, line 54 through Col 8, line 17: matching advertisement attributes and user preferences; Col 7, lines 23-41: retrieving threshold; comparing the threshold to a relatedness value, determining the component when relatedness value exceeds the threshold), and 
upon determining a match between the information for the external condition, selecting information from the entry for insertion into the same configurable content item (Kothari - Col 8, lines 17-37: customized advertisement generated based on use’s browsing and/or purchasing history as well as the user’s color and/or content-type preferences; Col 7, lines 23-41: retrieving threshold; comparing the threshold to a relatedness value, determining the component when relatedness value exceeds the threshold).

Claims 8 and 15: Kothari and Gupta disclose the method of claim 2, and the system of claim 9, wherein the context includes a definition that specifies users that have been to a specific part of a particular website and/or a match type of a keyword associated with the request, or a combination of the two. (Kothari: Col 8, lines 1-37: customized advertisement generated based on the user searching for an electronic music player)


Claims 6-7, 13-14, and 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kothari et al. (8,725,559) in view of Gupta et al. (2007/0264987) in further view of Mclean (2012/0150596).

Claims 6-7, 13-14 and 20-21: The method of claim 5, the system of claim 12, and the non-transitory computer readable medium of claim 19, wherein inserting the particular feed element comprises inserting a countdown element, wherein the method comprises determining a base start time and a current count down time based at least in part on the base start time and presenting a representation of the current count down time in the same configurable content item, and wherein the representation is a rolling counter that counts from the current count down time while the same configurable content item is displayed.
Kothari, and Gupta disclose the method of claim 5, the system of claim 12, and the non-transitory computer readable medium of claim 19 including the inserting or particular elements.
Kothari, and Gupta do not disclose wherein inserting the particular feed element comprises inserting a countdown element, wherein the method comprises determining a base start time and a current count down time based at least in part on the base start time and presenting a representation of the current count down time in the same configurable content item, and wherein the representation is a rolling counter that counts from the current count down time while the same configurable content item is displayed.
However, the analogous art of Mclean discloses that it is well known to provide a duration indicator, including a countdown timer that has a start time and end time and is a rolling counter in a media item that counts down from the current countdown time while the content item is displayed in at least Paragraphs 7-9, 35, 37-38, and 58.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention to include the countdown timer that has a start time and end time and is a rolling counter that counts down from the current countdown time while the same configurable content item is displayed of Mclean as a particular element of Kothari, and Gupta which is inserted.
The motivation for doing so is to deliver information regarding products or services in a less obtrusive manner that is more acceptable to the user because the user will know how long the wait time is (Mclean: Paragraph 3).

Response to Arguments
Applicant's arguments filed August 22, 2022 have been fully considered but they are not persuasive.
The applicant argues that the combination of Kothari and Gupta do not disclose or suggest “determining that the multiple different rules are satisfied by the context of the request” and “selecting, from among the multiple different rules that are satisfied by the context of the request and specify different content available to populate placeholders in the same configurable content item based on the context of the request, a particular rule that is more specific than a second rule among the multiple different rules”. The examiner disagrees.  Kothari specifically discloses creating matching rules based on user preference attributes in at least Col 20, lines 40-48 and Col 8, lines 1-37.  The most specific matching rule using column 8, 1-37 as an example would be: rule 1: color = blue, ad type = video; interest = music.  Additionally, a second rule is checked: rule 2: color = blue; interest = music.  Thus, it has been determined that both rule 1 and rule 2 match the user preference attributes and therefore match the context of the request. Furthermore, Kothari specifically discloses in Col 7, lines 5-67 that advertising content is created that match as many of the user preference rules as possible, which the examiner considers to be the most specific rule (e.g. rule 1 is more specific than rule 2 because it has more matching requirements).  As such it is clear that Kothari and Gupta disclose “determining that the multiple different rules are satisfied by the context of the request” and “selecting, from among the multiple different rules that are satisfied by the context of the request and specify different content available to populate placeholders in the same configurable content item based on the context of the request, a particular rule that is more specific than a second rule among the multiple different rules” and the limitations of the claims as currently written have been met.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Phan et al. (2014/0052546): discloses determining the device type and screen type of the computing device and modifying an advertisement based on this information.
Gabe, Glenn (You Might Be Losing Out – How to Make Sure Sitelink Extensions in Bing ADS are Tracked Properly, https://www.gsqi.com/ marketing-blog/track-sitelink-extensions-bing-ads/, April 14, 2013, pgs. 1-18): discloses modifying a content item by adding an extender object to the content item and then inserting an element from the feed into the extender object.
Mathur (2014/0222561): discloses an ordered identification of content for inclusion in a response to an advertisement request that first identifies advertisements suitable for the device type and then utilizes other variables.
Gordon et al. (2013/0110978): discloses determining a feed from multiple available feeds that contains feed data used to resolve one or more variables and mapping a reference to a particular feed.
Jones et al. (2011/0111738): discloses contacting an external third party to obtain conditions such as weather that are used to determine an advertisement to select for responding to an advertisement request.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN W VAN BRAMER whose telephone number is (571)272-8198. The examiner can normally be reached Monday-Thursday 5:30 am - 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Spar Ilana can be reached on 571-270-7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/John Van Bramer/Primary Examiner, Art Unit 3622